Exhibit 10.2

   

PURCHASE AND SALE AGREEMENT

 

FOR REAL PROPERTY



 

This Purchase and Sale Agreement for Real Property (the “Agreement”) dated as of
the 30th day of May, 2019 (the “Effective Date”), is entered into between
COACHILL-INN, LLC, a California limited liability company, whose address is
71713 Hwy 111, Suite 103, Rancho Mirage, CA 92270, or its assigns (the “Buyer”),
and Coachillin Holdings LLC, a California limited liability company, whose
address is 71713 Hwy 111, Suite 100, Rancho Mirage, CA 92270 (the “Seller”).

 

RECITALS

 

A. WHEREAS, Seller is the owner of certain real property consisting of
approximately 256,132 square feet of land in Riverside County, California
(Parcel # 30 APN: 666-340-037) (the “Land”) and legally described on Exhibit A
attached hereto;

 

B. WHEREAS, the Land, together with any and all (i) rights, title, tenements,
privileges, easements, licenses, hereditaments, entitlements and appurtenances
thereto; (ii) water rights and mineral rights of every kind; and (iii) any
right, title and interest of Seller in and to adjacent streets, roads, alleys
and rights-of-way, all improvements located thereon and all entitlements
associated therewith, are referred to herein as the “Subject Property”; and

 

C. WHEREAS, Seller desires to sell, transfer and convey the Subject Property to
Buyer and Buyer desires to purchase the Subject Property in accordance with the
provisions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Purchase Price. The consideration to be paid by Buyer to Seller for the
Subject Property is TWENTY AND 01/100 DOLLARS ($20.01) per net square foot
within the Subject Property (“Purchase Price”), as determined by the Survey (as
defined below). Based on an anticipated 256,132 net square feet within the
Subject Property, the estimated Purchase Price is FIVE MILLION ONE HUNDRED
TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($5,125,000.00). The Purchase Price
payable to Seller shall be: (a) a Membership Interest in Coachill-Inn, LLC, a
California limited liability company (the “Company”) equal to THREE MILLION AND
NO/100 DOLLARS ($3,000,000.00), said Membership Interest to be evidenced by a
fully executed operating agreement among the Company, Coachillin’ Holdings, LLC,
a California limited liability company (“CH”), Alternative Hospitality, Inc., a
Nevada corporation (“AHI”) TVK, LLC, a Florida limited liability company and
Cal-Vegas Ltd., a Nevada corporation or its assigns (collectively, the “Hotel
Operator”) dated on or before the Closing (as defined below); (b) the Earnest
Money Deposit (as defined below), which shall be applied as a credit to the
Purchase Price at Closing; and (c) TWO MILLION ONE HUNDRED TWENTY FIVE THOUSAND
AND NO/100 DOLLARS ($2,125,000.00) in cash or other immediately available funds;
provided, however, such cash portion of the Purchase Price shall be adjusted,
plus or minus prorations and adjustments provided for in this Agreement. The
Purchase Price shall be paid through the escrow held by the Escrow Holder (as
defined below). Buyer shall have until ninety (90) calendar days after the
Effective Date to secure equity or debt financing in the amount of TWO MILLION
ONE HUNDRED TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($2,125,000.00) in order to
consummate this transaction.

 



1

 



 

2.Survey. Within thirty (30) days after the Effective Date, Buyer shall, at
Buyer’s sole cost and expense, deliver to Seller a current ALTA/ACSM Land Title
Survey of the Subject Property in accordance with the 2016 Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys jointly established and
adopted by ALTA, ACSM and NSPS prepared by a California licensed surveyor
reasonably acceptable to Seller (the “Survey”). Upon approval of the Survey by
Seller, the metes and bounds description of the Subject Property reflected in
the Survey shall automatically be substituted for the legal description of the
Subject Property and will be used in the deed and any other documents requiring
a legal description of the Subject Property.

 

3.Appraisal. Within thirty (30) days after the Effective Date, Buyer shall, at
Buyer’s sole cost and expense, deliver to Seller an appraisal prepared by an MAI
designated appraiser (the “Appraisal”) showing that the fair cash market value
of the Subject Property as of the Effective Date is within five percent (5%) of
the Purchase Price. Should the Appraisal differ by more than five percent (5%)
of the Purchase Price, either higher or lower, the Buyer and Seller agree to
negotiate in good faith a mutually acceptable adjustment to the Purchase Price.

 

4.Earnest Money. Within two (2) Business Days after the Effective Date, Buyer
will deliver to Escrow Holder (as defined below) the earnest money via a check
payable to Escrow Holder or cash in the amount of ONE HUNDRED FIFTY THOUSAND
NO/100 ($150,000.00) (the “Earnest Money”). At Buyer’s request and sole cost and
expense, Escrow Holder may be required to hold the Earnest Money in an
interest-bearing account, and said interest shall accrue to the party receiving
the benefit of the escrowed funds. The amount of funds held by Escrow Holder as
provided for herein, including accrued interest, will be collectively referred
to as the “Earnest Money Deposit.” In the event the Buyer elects not to proceed
with the purchase of the Property and provides the Seller with written notice of
such election, no later than thirty (30) days after the Effective Date, that the
Buyer elects to terminate this Agreement, then the Buyer will receive a full
refund of the Earnest Money Deposit (in such event, Escrow Holder will return
the Earnest Money Deposit to Buyer without execution of any release or consent
by Seller).In the event the Buyer elects not to proceed with the purchase of the
Property but fails to provide the Seller with written notice of such election by
the date that is thirty (30) days after the Effective Date, then the Buyer will
not receive a refund of any part of the Earnest Money Deposit (in such event,
Escrow Holder will deliver all of the Earnest Money Deposit to Seller without
execution of any release or consent by Buyer).

 

5.Escrow.

 

a)Upon execution and delivery of this Agreement by both parties, Seller will
open an escrow account for the purchase and sale of the Subject Property with
The Escrow Connection, 1111 E. Tahquitz Canyon Way, #101, Palm Springs, CA
92262, Attn: Kathy Kleindienst, Escrow Officer (“Escrow Holder”).

 

b)Escrow Holder shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument, or other document which is given to Escrow
Holder without verifying the truth or accuracy of any such notice, demand,
certificate, signature, instrument, or other document.

 



2

 

 

6.Title Matters.

 

a)Within ten (10) days of the Effective Date, Seller will cause a title
commitment for a standard Owner’s Title Insurance Policy to be issued by First
American Title Company (the “Title Company”), for the Subject Property and in
the amount of the Purchase Price, with legible copies of all documents referred
to as exceptions therein (the “Title Commitment”). Within thirty (30) days after
Buyer’s receipt of the Title Commitment and all copies of all exceptions, Buyer
may raise any objections to title, which objections will be made to Seller in
writing (“Title Objections”). Within ten (10) days after Buyer’s receipt of the
supplemental Title Commitment, Buyer may raise any Title Objections as to new
matters contained in the supplemental Title Commitment, which objections will be
made to Seller in writing. Within thirty (30) days after receipt of Buyer’s
Title Objections, Seller shall remove and/or cure the Title Objections, or to
commit to remove and/or cure said objections on or before Closing. Seller will
have no obligation to remove or cure any Title Objections. If Seller is unable
or unwilling to remove and/or cure such Title Objections, or commits to remove
and/or cure and thereafter fails to timely do so, Buyer will have the right to
(i) cure the Title Objections itself and close this transaction, (ii) close this
transaction notwithstanding the Title Objections or (iii) terminate this
Agreement and receive a full refund of the Earnest Money Deposit (in such event,
Escrow Holder will return the Earnest Money Deposit to Buyer without execution
of any release or consent by Seller).

 

b)At Closing, Seller will convey to Buyer good and marketable title to the
Subject Property, which will be free and clear of all liens, leasehold interests
and tenancies, encumbrances, and other exceptions to title, except the liens of
taxes and assessments not yet due and payable and those exceptions approved in
writing by Buyer or otherwise deemed approved as provided herein ("Permitted
Exceptions").

 

c)At Closing, the Escrow Holder must be prepared to obtain or issue from the
Title Company designated herein a standard coverage Owner’s Policy of Title
Insurance at Seller’s expense.

 

7.Documents and Information on the Subject Property. Within ten (10) days after
the Effective Date, Seller will deliver to Buyer all documents in its possession
or reasonably available to Seller with respect to the Subject Property that have
not been previously provided to Buyer, including but not limited to land
surveys, soil surveys, geotechnical and environmental reports, traffic studies,
site plan reviews, zoning information and any entitlements information relating
to, or concerning the Subject Property.

 



3

 



 

8.License and Permission for Entry and Inspection. Seller hereby grants Buyer a
license and permission to enter upon the Subject Property, during business hours
and upon reasonable advance notice to Seller, with Seller or Seller’s
representatives having the right to be present during such times, for all
purposes reasonably related to a full and adequate determination of the
suitability of the Subject Property for use the Subject Property as a hotel and
related uses , including, without limitation, the right to conduct surveys,
soils tests, engineering studies, and environmental tests and audits (the
“Inspections”). Buyer agrees to indemnify, defend and hold harmless Seller from
any and all liability, claims, damages, expenses, judgments, liens, proceedings
and causes of action of any kind whatsoever, arising out of Buyer's exercise of
the license and permission granted herein, unless caused by the willful or
negligent act or omission of Seller, its agents, contractors or employees. In
the event that Buyer does not close on the purchase of the Subject Property,
Buyer, at Buyer’s sole cost and expense, will (i) restore the Subject Property
substantially to its condition existing immediately prior to such tests as is
reasonably feasible; and (ii) deliver to Seller a copy of all surveys, reports,
test results, and other information obtained by Buyer in its inspection of the
Subject Property, subject to execution by Seller of a hold-harmless agreement
with respect to such surveys, reports, test results and other information
delivered to Seller by Buyer.

 

9.Feasibility Review Period. Buyer will complete all of its Inspections and
feasibility analyses, investigations and any other reviews of the Subject
Property (the “Due Diligence”) no later than one hundred twenty (120) days
following the Effective Date (“Feasibility Review Period”). All Due Diligence
undertaken by Buyer will be at Buyer’s sole cost and expense, and the scope of
the Due Diligence will be at the sole discretion of Buyer. In the event the
Buyer determines, in Buyer's sole discretion, that the Subject Property is
suitable for use as a hotel and related uses and gives written notice of same to
Seller during the Feasibility Review Period, then this Agreement will remain in
full force and effect and the transaction will continue to Closing (as defined
below), subject to the terms of the Agreement. In the event Buyer (a) determines
the Subject Property is not suitable for use as a hotel and related uses and
Buyer elects not to proceed with the purchase and provides Seller with written
notice that Buyer elects to terminate this Agreement, or (b) Buyer fails to
provide any written notice of its election on or before 5:00 p.m. Pacific
Standard Time on the last day of the Feasibility Review Period, then this
Agreement will be deemed terminated.

 

10.Warranties.

 

a) Seller makes the following representations and warranties to Buyer:

 

i)Seller has full power and lawful authority to execute, enter into and perform
this Agreement and any person or entity executing this Agreement on behalf of
Seller has the authority to execute same;

 

ii)Seller, after reasonable investigation, has no knowledge of any Hazardous
Waste or Hazardous Material having been produced, released, stored or deposited
over, under, or upon the Subject Property by any person whatsoever. As used
herein, the term Hazardous Waste or Hazardous Material will be defined pursuant
to all applicable local, state and federal rules and regulations, and will
include without limitation, asbestos, underground storage tanks, pollutants,
contaminants or hazardous wastes, PCBs, petroleum and petroleum products, and
urea-formaldehyde;

 

iii)There are no agreements (written or oral) in the nature of leases, rental
agreements, licenses, concessions or occupancy agreements affecting the Subject
Property.

 

iv)Seller owns good and marketable title to the Subject Property and has the
right to convey such title free and clear of all encumbrances except for the
Permitted Exceptions and Seller, after reasonable investigation, has no
knowledge of any work, labor or materials bestowed upon the Subject Property for
which a lien or assessment may be filed.

 



4

 



 

v)There is no pending condemnation or other proceedings in eminent domain
commenced, or to the knowledge of Seller, threatened against the Subject
Property.

 

vi)Seller has not received any written notice of any violation of or
noncompliance with any applicable law with respect to the Subject Property which
has not been cured or dismissed, including any notice or claim of a release of
Hazardous Materials on the Subject Property or noncompliance with any applicable
environmental requirements.

 

vii)Seller has received preliminary government approval for the development of a
175-unit hotel on the Subject Property, and such approval does not require off
site improvements in excess of FIFTEEN THOUSAND AND NO/100 DOLLARS ($15,000.00).

 

viii)Seller has not (i) been served with any filing in any litigation,
arbitration or administrative proceeding with respect to the Subject Property in
which Seller or the Subject Property is named a party; (ii) received written
notice of any charge or complaint from any governmental authority or other
person or entity pursuant to any administrative, arbitration or similar
proceeding with respect to the Subject Property which has not been settled or
dismissed; and (iii) Seller has no knowledge of any such claims by third
persons.

 

b)Seller agrees to indemnify, defend and hold harmless Buyer from any and all
liability, claims, damages, expenses, judgments, proceedings and causes of
action of any kind whatsoever arising out of or in any way connected with
Seller’s breach of the warranties and representations set forth in this Section;
and the warranties and representations set forth in this Section will constitute
continuing warranties and representations, will be deemed to be true and correct
as of the Closing Date, and will survive the Closing Date. In the event prior to
Closing Buyer becomes aware that there is a breach of Seller’s warranties and
representations set forth in this Section, Buyer may by written notice to Seller
terminate this Agreement and receive a full refund of the Earnest Money Deposit
(in such event, Escrow Holder will return the Earnest Money Deposit to Buyer
without execution of any release or consent by Seller).

 

c)Buyer makes the following representations and warranties to Seller:

 

i)Buyer has full power and lawful authority to execute, enter into and perform
this Agreement and any person or entity executing this Agreement on behalf of
Buyer has the authority to execute same;

 

ii)The execution, delivery, and performance of this Agreement by Buyer and all
agreements, instruments, and documents herein provided to be executed by Buyer
in order to close on the transaction: (1) do not violate the operating agreement
of Buyer, or any contract, agreement, commitment, lease, order, judgment, or
decree to which Buyer is a party; and (2) have been duly authorized by the
resolution or consent of the MEMBERS of Buyer and the appropriate and necessary
action has been taken by such MEMBERS on the part of Buyer. This Agreement is
valid and binding upon Buyer, subject to bankruptcy, reorganization, and other
similar laws affecting the enforcement of creditor’s rights generally.

 



5

 



 

iii)There are no actions, lawsuits, litigation, or proceedings pending or
threatened in any court or before any governmental or regulatory agency that
affect Buyer’s power or authority to enter into or perform this Agreement. There
are no judgments, orders, or decrees of any kind against Buyer on paid or
unsatisfied of record, or, to the best of Buyer’s knowledge, threatened against
Buyer, which would have any material adverse effect on the business or assets or
the condition, financial or otherwise, of Buyer or the ability of Buyer to
consummate the transaction contemplated by this Agreement.

 

11.Closing and Related Matters.

 

a)Closing Date. Closing will be the date on which a statutory warranty deed
acceptable to Buyer is recorded (“Closing Date”) or (“Closing”) and will occur
on or before ten (10) days after the expiration of the Feasibility Review
Period. Seller will deliver to Buyer possession of the Subject Property on the
Closing Date, in an “As-Is” physical condition.

 

b)Seller’s Closing Deliverables. At the Closing, Seller shall deliver or cause
to be delivered to Escrow Holder or Buyer, the following, duly executed,
certified, and acknowledged by Seller, as appropriate:

 

i)One (1) original statutory warranty deed (the “Deed”), subject only to
Permitted Exceptions, together with instructions to deliver the Deed when the
Escrow Holder is in a position to deliver the balance of the cash portion of the
Purchase Price to Seller. The delivery of the Deed by Seller, and the acceptance
by Buyer, shall be deemed the full performance and discharge of every obligation
on the part of Seller to be performed pursuant to this Agreement, except those
obligations of Seller which are expressly stated in this Agreement to survive
the Closing.

 

ii)A certification that Seller is not a “foreign person” as such term is defined
in Section 1445 of the Internal Revenue Code, as amended in the regulations
thereunder and a California FTB Form 593-C or FTB Form 593-E, as applicable.

 

iii)An original owner’s affidavit in a form reasonably acceptable to Seller and
the Title Company.

 

iv)A unanimous consent of the Members of Seller authorizing the transaction
contemplated hereby and the execution and delivery of the documents required to
be executed and delivered hereunder.

 

v)A counterpart of the closing statement jointly prepared by Seller and Buyer
reflecting the prorations and adjustments required under this Agreement and the
balance of the Purchase Price due Seller.

 

vi)All other documents reasonably necessary or otherwise required by the Escrow
Holder and Title Company to consummate the transaction contemplated by this
Agreement.

 

c)Buyer’s Closing Deliverables. On the Closing Date, Buyer shall deliver or
cause to be delivered to Seller, the following executed, certified, and
acknowledged by Buyer, as appropriate:

 

i)The Purchase Price as set forth in Section 2 of this Agreement.

 

ii)The fully executed operating agreement among the Company, CH, MJNE and the
Hotel Operator, dated on or before the Closing.

 



6

 



 

iii)A unanimous consent of the Members of Buyer authorizing the transaction
contemplated hereby and the execution and delivery of the documents required to
be executed and delivered hereunder.

 

iv)One (1) original statutory warranty reconveyance deed (the “Reconveyance
Deed”), together with instructions for Seller to record the Reconveyance Deed in
the event Buyer has not obtained building permits necessary to construct and
develop the Subject Property into a hotel and related uses and commenced
construction on said development by the date that is eighteen (18) months after
the Closing Date pursuant to Section 16 of this Agreement.

 

v)All other documents reasonably necessary or otherwise required by the Escrow
Holder and Title Company to consummate the transaction contemplated by this
Agreement.

 

d)Closing Costs. Seller will pay for and provide Buyer with a standard coverage
Owner’s Title Insurance Policy from Title Company. Extended title coverage, if
any, or any endorsements requested by Buyer, will be paid by Buyer. Seller will
pay any California tax on transfer of real property. Buyer will pay the cost of
recording the deed. The escrow fee and other customary closing costs (tax or
flood plain certificates, government search fees, copy charges, etc.) will be
shared equally by Buyer and Seller. Any cost directly attributable to a party
(courier costs, wire transfer fees, etc.) will be charged to such party. Real
property taxes will be prorated as of the Closing Date.

 

e)Closing Statement. At least two (2) Business Days prior to the Closing Date,
the parties shall agree upon all of the prorations to be made and submit a
statement to Escrow Holder setting forth the same. In the event that any
prorations, apportionments, or computations made pursuant to this Agreement
require final adjustment, then the parties shall make the appropriate
adjustments promptly when accurate information becomes available in either party
hereto shall be entitled to an adjustment to correct the same, but in no event
shall such final adjustment occur later than the date which is one hundred
eighty (180) days after the Closing Date. Any corrected adjustment or prorations
shall be paid in cash to the party entitled thereto. The provisions of this
Section 12, e) shall survive the Closing.

 

12.Broker’s. Buyer and Seller each represent and warrant to each other that they
dealt with no broker in connection with, nor has any broker had any part in
bringing about, this transaction other than Brown Nester Hospitality Services,
Inc. (the "Broker") who is Buyer’s broker. Buyer shall pay the brokerage
commission due Broker in accordance with the terms and conditions of a separate
written agreement. Seller and Buyer shall each indemnify, defend, and hold
harmless the other from and against any claim of any broker or other person for
any brokerage commissions, finder's fees, or other compensation in connection
with this transaction if such claim is based in whole or in part by, through, or
on account of, any acts of the indemnifying party or its agents, employees, or
representatives and from all losses, liabilities, costs, and expenses in
connection with such claim, including without limitation, reasonable attorneys'
fees, court costs, and interest.

 



7

 



 

13.Escrow Holder’s Duties and Responsibilities.

 

a)The parties acknowledge that Escrow Holder is acting solely as a stakeholder
at their request and for their convenience, that the duties of the Escrow Holder
hereunder are purely ministerial in nature and shall be expressly limited to the
safekeeping and disposition of the Earnest Money Deposit in accordance with the
provisions of this Agreement. Escrow Holder shall not be liable for any action
taken or omitted by Escrow Holder in good faith and believed by Escrow Holder to
be authorized or within its rights or powers conferred upon it by this
Agreement, except for any damage caused by Escrow Holder's own gross negligence
or willful default. Escrow Holder shall not have any liability or obligation for
loss of all or any portion of the Deposit by reason of the insolvency or failure
of the institution of depository with whom the escrow account is maintained.
Upon the disbursement of the Earnest Money Deposit in accordance with this
Agreement, Escrow Holder shall be relieved and released from any liability under
this Agreement, except in connection with Escrow Holder's gross negligence or
willful misconduct.

 

b)In the event that a dispute shall arise in connection with this Agreement, or
as to the rights of the parties in and to, or the disposition of, the Earnest
Money Deposit, Escrow Holder shall have the right to: (i) refuse to comply with
any claims or demands on it and continue to hold the Earnest Money Deposit until
Escrow Holder receives written notice signed by Seller and Buyer directing the
disbursement of the Earnest Money Deposit, in which case Escrow Holder shall
promptly disburse the Earnest Money Deposit in accordance with such direction,
and Escrow Holder shall not be or become liable in any way or to any person for
its refusal to comply with such claims or demand; provided, however, Escrow
Holder shall disburse the Earnest Money Deposit pursuant to Section 1, Section
7, a), Section 10 and Section 11, b) of this Agreement without the need to
receive written notice of consent or release signed by Seller; or (ii) take such
affirmative steps as it may, at its option, elect in order to deposit the
Earnest Money Deposit in a court of competent jurisdiction and commence an
action for interpleader or to substitute another impartial party to hold the
Earnest Money Deposit.

 

c)Seller and Buyer hereby agree to, jointly and severally, indemnify, defend,
and hold harmless Escrow Holder from and against any liabilities, damages,
losses, costs, or expenses incurred by, or claims or charges made against Escrow
Holder (including reasonable attorneys' fees and disbursements) by reason of
Escrow Holder acting or failing to act in connection with any of the matters
contemplated by this Agreement or in carrying out the terms of this Agreement,
except for those matters arising as a result of Escrow Holder's gross negligence
or willful misconduct.

 

d)This Section shall survive the Closing or the termination of this Agreement.

 

14.Default, Termination, and Expiration:

 

a)If this transaction fails to close due to a default by Seller under this
Agreement, Buyer will be entitled to any remedies for breach of contract that
may be available under applicable law, including without limitation the remedy
of specific performance and the right to recover its actual and consequential
damages.

 

b)In the event that this transaction fails to close due to a default by Buyer
under this Agreement, Seller's sole and exclusive remedy shall be to retain the
Earnest Money Deposit plus any accrued interest thereon, if any, as and for full
and complete liquidated and agreed damages for Buyer’s default, and the parties
shall be released from further liability to each other hereunder, except for
those obligations and liabilities that are expressly stated to survive
termination of this Agreement. SELLER AND BUYER AGREE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER UPON A BUYER DEFAULT AND THAT THE EARNEST MONEY DEPOSIT REPRESENTS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER UPON A
BUYER’S DEFAULT. SUCH LIQUIDATED AND AGREED DAMAGES ARE NOT INTENDED AS A
FORFEITURE OR A PENALTY WITHIN THE MEANING OF APPLICABLE LAW, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676, AND 1677.

 



8

 



 

15.Reconveyance Deed.

 

a)On or prior to the Closing Date, Seller shall execute and deliver to Escrow
Holder a statutory warranty reconveyance deed for the Subject Property in
recordable form naming Seller as grantee (the “Reconveyance Deed”),
substantially in the form attached hereto as Exhibit B, for possible recording
in accordance with this Section 16.

 

b)In the event Buyer has not obtained building permits necessary to construct
and develop the Subject Property into a hotel and related uses and commenced
construction on said development by the date that is eighteen (18) months after
the Closing Date, then Seller shall have the right to revest title to the
Subject Property, or any portion thereof in Seller or its assigns by notifying
Escrow Holder to record the Reconveyance Deed; provided, however, Seller’s right
of reverter shall be limited by, and shall not defeat, render invalid, or limit
in any way, the lien of any mortgage authorized for the development of the hotel
and related uses on the Subject Property. In the event the Reconveyance Deed is
recorded, Buyer shall be responsible for all real estate taxes and assessments
which accrued during the period of time that the Subject Property was owned by
Buyer, and shall cause the release of all liens or encumbrances placed on the
Subject Property during the period of time that the Subject Property was owned
by Buyer. Buyer agrees to cooperate with Seller to ensure that if the Seller
records the Reconveyance Deed, such recording shall be effective for the
purposes of transferring title to the Subject Property, or any portion thereof,
to Seller by executing any customary transfer documents. The provisions of this
Section shall survive the Closing of this Agreement.

 

16.Notices. All notices given pursuant to this Agreement will be in writing and
will be given by personal delivery, by United States Mail (via certified mail,
postage prepaid, return receipt requested) or by an established express delivery
service (such as Federal Express) (delivery charge prepaid), addressed to the
appropriate party at the address set forth below:

 



  If to Buyer: Coachill-Inn, LLC     1300 S Jones Blvd.     Las Vegas, NV 89146
    Attn.: Terrence M. Tierney

 



9

 



 

  If to Seller: Coachllin Holdings LLC     71713 Hwy 111     Suite 100    
Rancho Mirage, CA 92270     Attn: Kenny Dickerson, Managing Member



 

The person and address to which notices are to be given may be changed at any
time by any party upon written notice to the other party. The notice will be
deemed given (i) upon receipt, if given by personal delivery; or (ii) one day
after deposit with the postal service or express delivery service if sent my
mail or established express delivery service.

 

17.Captions and Headings. The captions and headings in this Agreement are for
reference only and will not be deemed to define or limit the scope or intent of
any of the terms, covenants, conditions, or agreements contained herein.

 

18.Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter contained herein and
supersedes all prior and contemporaneous agreements, oral or written, with
respect to the subject matter hereof. This Agreement is entered into after full
investigation. No party is relying upon any statement or representation, not set
forth in this Agreement, made by any other party. The provisions of this
Agreement shall be construed as a whole and in their entirety.

 

19.Construction and Governing Law. In construing the provisions of this
Agreement and whenever the context so requires, the use of a gender shall
include all other genders, the use of the singular shall include the plural, and
the use of the plural shall include the singular. This Agreement will be
construed and interpreted in accordance with the laws of the state in which the
Subject Property is located. This Agreement will not be construed more strictly
against one party than against the other party merely by virtue of the fact that
it may have been prepared primarily by counsel for one of the parties, it being
recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.

 

20.Joint and Several Obligations. In the event any party hereto is composed of
more than one person, the obligations of said party are joint and several.

 

21.Limitation of Liability.

 

a)No Member or Manager of Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore and hereafter, and Buyer and its successors and assigns and, without
limitation all other persons and entities, shall look solely to Seller's assets
for the payment of any claim or for any performance and Buyer, on behalf of
itself and its successors and assigns, hereby waives any and all such personal
liability.

 



10

 



 

b)No Member or Manager of Buyer shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore and hereafter, and Seller and its successors and assigns and, without
limitation all other persons and entities, shall look solely to Buyer's assets
for the payment of any claim or for any performance and Seller, on behalf of
itself and its successors and assigns, hereby waives any and all such personal
liability.

 

22.Fax and Counterparts. This Agreement may be executed by facsimile, digitally
(.pdfs) or in multiple counterparts, each of which will be deemed to be an
original, but all of which, together, will constitute one and the same
instrument.

 

23.Cooperation with 1031 Exchange. Seller and Buyer each agree that both parties
will have the right on or prior to the Closing Date to enter such assignments of
the rights under this Agreement necessary to allow such party to enter into a
transaction intended to qualify as a tax deferred exchange under Internal
Revenue Code §1031 or applicable Opportunity Zone IRS Code. Such party will be
allowed to assign all of its right, title and interest under this Agreement, if
necessary, to effectuate the exchange provided that said assignment will not
relieve such party of its obligations under this Agreement. The parties agree to
execute and deliver such documents that may be reasonably required to complete
the transaction contemplated by the like-kind exchange and cooperate in all
reasonable respects to affect the like-kind exchange, but without any obligation
for fees, costs or expenses in connection with said exchange.

 

24.Severability. In the event one or more provisions (or portions thereof) of
this Agreement are determined to be invalid, illegal or unenforceable, the
remainder of this Agreement will not be affected so long as the basic intent of
this Agreement is not frustrated, and each remaining provision or portion
thereof will continue to be valid and effective and will be enforceable to the
fullest extent permitted by law.

 

25.Time of Essence. The parties hereto acknowledge and agree that, except as
otherwise expressly provided in this Agreement, TIME IS OF THE ESSENCE for the
performance of all actions (including, without limitation, the giving of
notices, the delivery of documents, and the funding of money) required or
permitted to be taken under this Agreement.

 

26.No Joint Venture. It is not intended by this Agreement to, and nothing
contained in this Agreement will, create any partnership, joint venture or other
joint or equity type agreement between Buyer and Seller. No term or provision of
this Agreement is intended to be, or will be, for the benefit of any person,
firm, organization, or corporation not a party hereto, and no such other person,
firm, organization or corporation will have any right or cause of action
hereunder.

 

27.No Waivers. No waiver by either party of any of the provisions of this
Agreement shall be effective unless given in the form of a written instrument
signed by such party providing the waiver, and no such waiver will be implied
from any omission by such party to take action with respect to such default. No
express written waiver of any default will affect any other default or cover any
period of time other than the default and/or period of time specified in such
express waiver. One or more written waivers of any default under any provision
of this Agreement will not be deemed to be a waiver of any subsequent default in
the performance of the same provision or any other term or provision contained
in this Agreement.

 

28.Execution and Change. It is understood and agreed that until this Agreement
is fully executed and delivered by the authorized corporate officers or
individuals, as applicable, of the parties hereto, there is not and will not be
an agreement of any kind between the parties hereto upon which any commitment,
undertaking or obligation can be founded. It is further agreed that in executing
this Agreement, the parties do not rely upon any statement, promise, or
representation not herein expressed and this Agreement once executed and
delivered will not be modified, changed or altered in any respect except by a
writing executed and delivered in the same manner as required for this
Agreement.

 



11

 



 

29.Days. Unless otherwise expressly stated, all time periods referred to herein
will be deemed to mean calendar days. In the event any date for performance by
either party of any obligation hereunder required to be performed by such party
falls on a Saturday, Sunday or holiday recognized in the State of California,
the time for performance of such matter will be deemed extended until the next
Business Day immediately following such date. As used herein, the term "Business
Day" shall mean any day other than a Saturday, a Sunday, or a legal holiday on
which national banks are not open for general business in the State of
California.

 

30.Further Assurances. Each party will, at the request and expense of the other,
execute, acknowledge (if appropriate) and deliver whatever additional documents,
and do such other acts, as may be reasonably required in order to accomplish the
intent and purposes of this Agreement.

 

31.Successors and Assigns; Assignment. This Agreement will bind and inure to the
benefit of Seller and Buyer and their respective heirs, executors,
administrators, personal and legal representatives, successors and assigns.
Buyer will not assign Buyer’s rights under this Agreement without the prior
written consent of Seller, which consent may not be unreasonably withheld;
provided, however, Buyer may assign this Agreement (i) to a subsidiary or an
affiliate of Buyer; or (ii) to a qualified intermediary in a 1031 exchange;
without the consent of Seller.

 

32.Attorney’s Fees. In the event either party to this Agreement employs legal
counsel to protect its rights under this Agreement or to enforce any term or
provision hereof (including a suit for specific performance) the prevailing
party will be entitled to its reasonable attorney’s fees (including any fees on
appeal), costs and expenses incurred in connection with its claim, including,
without limitation, all fees, taxes, costs, and expenses incident to appellate,
bankruptcy, and post-judgment proceedings.

 

33.Survival. All warranties, representations and covenants in this Agreement
will survive the closing of this transaction.

 

SIGNATURE PAGE FOLLOWS

 

12

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 



Buyer:   Seller: COACHILL-INN, LLC, a California limited liability company  
COACHILLIN HOLDINGS, LLC,     a California limited liability company       /s/
ROGER BLOS   /s/ KENNY DICKERSON Roger Bloss, Manager   Kenny Dickerson,
Managing Member



 

13

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF SUBJECT PROPERTY

 

PARCEL NO. 30 of Parcel Map No. 37158, in the Northwest quarter (NW ¼ ) of
Section 14, T. 3. S., R. 4. E., S. B. M., city of Desert Hot Springs, county of
Riverside, state of California, as recorded MB 244, pgs. 28-33 on 22 day of
December year 2017.

 

1

 

 

EXHIBIT B

 

FORM OF RECONVEYANCE DEED

 

1

 

 

RECORDING REQUESTED BY



 

WHEN RECORDED MAIL TO



AND MAIL TAX STATEMENTS TO



 

NAME

 

ADDRESS



 

CITY



STATE & ZIP



 

GRANT DEED



 



TITLE ORDER NO. ESCROW NO. APN NO. 666-340-037



 

THE UNDERSIGNED GRANTOR(s) DECLARE(s)



DOCUMENTARY TRANSFER TAX is $_____________________________ CITY TAX
$______________________________

 

☐ computed on full value of property conveyed, or ☐ computed on full value less
value of liens or encumbrances remaining at time of sale,

 

☐ Unincorporated area: ☐ City of
__________________________________________________________, and

 

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
COACHILL-INN, LLC, a corporationCalifornia limited liability company, whose
address is 71713 Hwy 111, Suite 103, Rancho Mirage, CA 92270, hereby GRANT(s) to
COACHILLIN HOLDINGS LLC, a California limited liability company, whose address
is 71713 Hwy 111, Suite 100, Rancho Mirage, CA 92270 the following described
real property in the County of Riverside, State of California:

 

PARCEL NO. 30 of Parcel Map No. 37158, in the Northwest quarter (NW ¼ ) of
Section 14, T. 3. S., R. 4. E., S. B. M., city of Desert Hot Springs, county of
Riverside, state of California, as recorded MB 244, pgs. 28-33 on 22 day of
December year 2017.



 



Dated                    



 





A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached and not the truthfulness, accuracy, or validity of that document.

 

 





 

State of California

 

County of ____________

 

On __________________before
me,___________________________________________________________________ (here
insert name and title of the officer), personally appeared __________________,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ____________________________________________ (Seal)

 

DOCUMENT PROVIDED BY STEWART TITLE OF CALIFORNIA, INC. GRNTDEED.DOC



 

 

2



 



